Case 2:20-cv-03985-AB-JC Document 25-3 Filed 03/01/21 Page 1 of 22 Page ID #:172




 1 MICHAEL N. FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney - SBN 212289
 2 SCOTT MARCUS, Senior Assistant City Attorney - SBN 184980
   CORY M. BRENTE, Senior Assistant City Attorney - SBN 115453
 3 MATTHEW W. McALEER, Deputy City Attorney - SBN 278595
   200 North Main Street, 6th Floor, City Hall East
 4 Los Angeles, CA 90012
   Phone No.: (213) 978-7043; Fax No.: (213) 978-8785
 5 Email: Matthew.McAleer@lacity.org
 6 Attorneys for Defendant CITY OF LOS ANGELES
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11
     ANTONE AUSTIN, MICHELLE                 CASE NO.: CV20-03985-AB-JCx
12   MICHLEWICZ                              Hon. Judge André Birotte Jr., Ctrm 7B, 7th Fl.
                                             Mag. Judge Jacqueline Chooljian, Ctrm 750, 7th Fl.
13
                Plaintiff,
14                                           DEFENDANT CITY OF LOS
15              vs.                          ANGELES’ RESPONSES AND
                                             OBJECTIONS TO PLAINTIFF’S
16                                           FIRST SET OF REQUESTS FOR
     CITY OF LOS ANGELES, OFFICER
17   DOES 1 – 10                             PRODUCTION
18
                Defendants.
19
20
21 PROPOUNDING PARTY:                   Plaintiff ANTONE AUSTIN
22 RESPONDING PARTY:                    Defendant CITY OF LOS ANGELES
23 SET NUMBER:                          ONE
24
25        Defendant CITY OF LOS ANGELES (“Defendant”), hereby responds to
26 Plaintiff ANTONE AUSTIN’S First Set of Requests for Production as follows:
27 ///
28 ///
                DEFENDANT CITY OF LOS ANGELES’ RESPONSES AND OBJECTIONS TO
                     PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
                                               1
Case 2:20-cv-03985-AB-JC Document 25-3 Filed 03/01/21 Page 2 of 22 Page ID #:173




 1                                             I.
 2                            PRELIMINARY STATEMENT
 3         These responses are made solely for the purpose of this action. Defendant has
 4 not completed their investigation of the facts or discovery in this action. The following
 5 responses are based upon a diligent investigation by Defendant and upon such
 6 information available as of the date on which these responses are made. These
 7 responses are made without prejudice to Defendant’s rights to conduct further
 8 investigation and discovery and to offer at trial subsequently discovered evidence. The
 9 documents and/or other tangible things produced are produced subject to Defendant’s
10 right to conduct further investigation and discovery and to offer at trial subsequently
11 discovered evidence. Defendant makes no incidental or implied admissions regarding
12 the contents of any document referred to in these responses.
13         In addition, if responding party identifies a non-privileged item, the items may
14 be obtained at the costs listed as follows: pictures cost $2.00 per picture, all
15 compact/digital video discs and copies of communications recordings cost $10.00 per
16 disc. Any such items will only be requested from LAPD upon receipt of payment in
17 full, check payable to “City of Los Angeles”.
18         This preliminary statement is incorporated into each of the responses set forth
19 below.
20                                             II.
21                 REQUEST FOR PRODUCTION OF DOCUMENTS
22 REQUEST FOR PRODUCTION NO. 1:
23         Please provide any and all audio and video related to this matter, including but
24 not limited to 911 calls and officer Bodycam footage.
25 RESPONSE TO REQUEST FOR PRODUCTION NO. 1:
26         Objection. This request is overbroad, vague and ambiguous, and seeks the
27 production of documents that are confidential, privileged and protected from discovery
28 pursuant to California Evidence Code Section 1043 and California Penal Code Sections
                 DEFENDANT CITY OF LOS ANGELES’ RESPONSES AND OBJECTIONS TO
                      PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
                                                2
Case 2:20-cv-03985-AB-JC Document 25-3 Filed 03/01/21 Page 3 of 22 Page ID #:174




 1 832.5, 832.7 and 832.8, and the privilege of self-critical analysis.         In addition,
 2 Responding Party objects on the grounds that this request seeks information which is
 3 privileged pursuant to California Evidence Code, sections 1040 et seq. and California
 4 Government Code Section 6254. Responding Party further objects on the ground that
 5 disclosure of the requested materials would violate the privacy rights of the involved
 6 police officers under the “official information” or “governmental privilege” accorded
 7 under Federal Law. Some information is not subject to disclosure absent prior in-
 8 camera judicial review to determine whether the need for continued confidentiality is
 9 outweighed by the litigant’s needs for the information sought. Kerr v. United States
10 District Court, 511 F.2d 192 (9th Cir. 1975), aff. 426 U.S. 394, 96 S.Ct. 2119 (1976);
11 Martinez v. City of Stockton, 132 F.R.D. 677 (E.D. Cal. 1990); Kelly v. City of San
12 Jose, 114 F.R.D. 653 (N.D.Cal. 1987). The documents requested are protected by the
13 privilege and doctrine of self-critical analysis. See Dowling v. American Hawaii
14 Cruises, Inc., 971 F.2d 423 (9th Cir. 1992).
15         Without waiving these objections and subject thereto, Responding Party
16 identifies the following documents:
17         1. LAPD Communications Division audio recordings.
18         See attached privilege log for identification of records responsive to this request
19 that are being withheld until the Court’s entry of an appropriate protective order.
20 REQUEST FOR PRODUCTION NO. 2:
21         Please provide any and all documents relating to this incident, including but not
22 limited to police reports, intraoffice memoranda, intraoffice correspondence, and police
23 discipline reports.
24 RESPONSE TO REQUEST FOR PRODUCTION NO. 2:
25         Objection. This request is overbroad, vague and ambiguous, and seeks the
26 production of documents that are confidential, privileged and protected from discovery
27 pursuant to California Evidence Code Section 1043 and California Penal Code Sections
28 832.5, 832.7 and 832.8, and the privilege of self-critical analysis.         In addition,
                 DEFENDANT CITY OF LOS ANGELES’ RESPONSES AND OBJECTIONS TO
                      PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
                                                3
Case 2:20-cv-03985-AB-JC Document 25-3 Filed 03/01/21 Page 4 of 22 Page ID #:175




 1 Responding Party objects on the grounds that this request seeks information which is
 2 privileged pursuant to California Evidence Code, sections 1040 et seq. and California
 3 Government Code Section 6254. Responding Party further objects on the ground that
 4 disclosure of the requested materials would violate the privacy rights of the involved
 5 police officers under the “official information” or “governmental privilege” accorded
 6 under Federal Law. Some information is not subject to disclosure absent prior in-
 7 camera judicial review to determine whether the need for continued confidentiality is
 8 outweighed by the litigant’s needs for the information sought. Kerr v. United States
 9 District Court, 511 F.2d 192 (9th Cir. 1975), aff. 426 U.S. 394, 96 S.Ct. 2119 (1976);
10 Martinez v. City of Stockton, 132 F.R.D. 677 (E.D. Cal. 1990); Kelly v. City of San
11 Jose, 114 F.R.D. 653 (N.D.Cal. 1987). The documents requested are protected by the
12 privilege and doctrine of self-critical analysis. See Dowling v. American Hawaii
13 Cruises, Inc., 971 F.2d 423 (9th Cir. 1992).
14        The terms “intraoffice memoranda” and “intraoffice correspondence” is vague,
15 ambiguous, overbroad, and seeks attorney-client privileged and attorney work product
16 privileged documents.
17        Without waiving these objections and subject thereto, Responding Party
18 identifies the following documents:
19        1.     May 24, 2019 LAPD Arrest Report, Antone Austin, DR No. XX-XXXXXXX;
20        2.     LAPD Booking and Identification Record, Antone Austin, Booking No.
21         5638873;
22        3.     May 24, 2019 Superior Court of California, County of Los Angeles,
23         Probable Cause Determination (Declaration), Antone Austin, DR No. 19-
24         01612390;
25        4.     May 24, 2019 LAPD Booking Approval, Antone Austin;
26        5.     May 24, 2019 LAPD Arrest Report, Michelle Michlewicz, DR No. 19-
27         0612390;
28        6.     LAPD Booking and Identification Record, Michelle Michlewicz,
                 DEFENDANT CITY OF LOS ANGELES’ RESPONSES AND OBJECTIONS TO
                      PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
                                                4
Case 2:20-cv-03985-AB-JC Document 25-3 Filed 03/01/21 Page 5 of 22 Page ID #:176




 1        Booking No. 5638853;
 2        7.       May 24, 2019 Superior Court of California, County of Los Angeles,
 3        Probable Cause Determination (Declaration), Michelle Michlewicz, DR No. 19-
 4        01612390;
 5        8.       May 24, 2019 LAPD Booking Approval, Michelle Michlewicz;
 6        9.       May 24, 2019 LAPD Investigative Report, DR No. XX-XXXXXXX;
 7        10.      May 24, 2019 LAPD Adult Detention Log;
 8        11.      LAPD Incident Recall, Incident LPD190524003717; and
 9        12.      21 digital color photographs taken by Sergeant Flores.
10 REQUEST FOR PRODUCTION NO. 3:
11        Please provide any and all training materials provided to Los Angeles Police
12 Department employees regarding the use of force on civilians.
13 RESPONSE TO REQUEST FOR PRODUCTION NO. 3:
14        Objection. This request is vague, ambiguous, and overbroad.
15        Without waiving these objections and subject thereto, Responding Party
16 identifies the following documents:
17        1. California Commission on Peace Officer Standards and Training’s mandated
18              curriculum, including but not limited to Learning Domain 20 Use of
19              Force/Deescalation, available at https://post.ca.gov/regular-basic-course-
20              training-specifications;
21        2. LAPD Manual, including but not limited to Section 556 Use of Force,
22              available at https://www.lapdonline.org/lapd_manual/; and
23        3. LAPD Use of Force-Tactics Directive No. 1.1, August 2017.
24 ///
25 ///
26 ///
27 ///
28 ///
                   DEFENDANT CITY OF LOS ANGELES’ RESPONSES AND OBJECTIONS TO
                        PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
                                                  5
Case 2:20-cv-03985-AB-JC Document 25-3 Filed 03/01/21 Page 6 of 22 Page ID #:177




 1 REQUEST FOR PRODUCTION NO. 4:
 2        Please provide any and all training materials provided to Los Angeles Police
 3 Department employees regarding responding to a violation of a restraining order.
 4 RESPONSE TO REQUEST FOR PRODUCTION NO. 4:
 5        Objection. This request is vague, ambiguous, and overbroad.
 6        Without waiving these objections and subject thereto, Responding Party
 7 identifies the following documents:
 8        1. California Commission on Peace Officer Standards and Training’s mandated
 9           curriculum, including but not limited to Learning Domain 25 Domestic
10           Violence,   available   at   https://post.ca.gov/regular-basic-course-training-
11           specifications;
12        2. LAPD Office of the Chief of Police Special Order No. 3 regarding Restraining
13           Orders, January 29, 2018.
14 REQUEST FOR PRODUCTION NO. 5:
15        Please provide any and all training materials provided to Los Angeles Police
16 Department employees regarding implicit bias.
17 RESPONSE TO REQUEST FOR PRODUCTION NO. 5:
18        Objection. This request is vague, ambiguous, and overbroad. The term “implicit
19 bias” is vague and ambiguous.
20        Without waiving these objections and subject thereto, Responding Party
21 identifies the following documents:
22        1. California Commission on Peace Officer Standards and Training’s mandated
23           curriculum, including but not limited to Learning Domain 42 Cultural
24           Diversity/Discrimination,    available   at   https://post.ca.gov/regular-basic-
25           course-training-specifications;
26        2. LAPD Manual, including but not limited to Section 345 Policy Prohibiting
27           Biased Policing https://www.lapdonline.org/lapd_manual/; and
28
                 DEFENDANT CITY OF LOS ANGELES’ RESPONSES AND OBJECTIONS TO
                      PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
                                                6
Case 2:20-cv-03985-AB-JC Document 25-3 Filed 03/01/21 Page 7 of 22 Page ID #:178




 1        3. LAPD Office of the Chief of Police Special Order No. 15, regarding revised
 2           policy prohibiting racial profiling, March 31, 2009.
 3
 4
     Dated: September 10, 2020       MICHAEL N. FEUER, City Attorney
 5                                   KATHLEEN A. KENEALY, Chief Asst City Atty
                                     SCOTT MARCUS, Senior Ass’t City Attorney
 6
                                     CORY M. BRENTE, Senior Ass’t City Attorney
 7
 8                             By:
                                     MATTHEW W. McALEER, Deputy City Attorney
 9                                   Attorneys for Defendant CITY OF LOS ANGELES
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                DEFENDANT CITY OF LOS ANGELES’ RESPONSES AND OBJECTIONS TO
                     PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION
                                               7
                 Case 2:20-cv-03985-AB-JC Document 25-3 Filed 03/01/21 Page 8 of 22 Page ID #:179




                            ANTONE AUSTIN, et al. v. CITY OF LOS ANGELES, et al.
                                      Case No. CV20-03985-AB-JCx

       PRIVILEGE LOG ACCOMPANYING DEFENDANT CITY OF LOS ANGELES’ RESPONSES TO
             PLAINTIFF’S FIRST SET OF REQUEST FOR PRODUCTION OF DOCUMENTS

LOG     DATE OF     IDENTITY &    IDENTITY &     DOCUMENT DESCRIPTION              PRIVILEGE CLAIMED                PRESENT
 No.   DOCUMENT     POSITION OF   POSITION OF                                                                      LOCATIONS
                     RECIPIENTS     AUTHOR
1.     May 24,     LAPD           Various       Officers’ Body Worn Videos   Official Information Privilege;    Los Angeles
       2019                                                                  Right to Privacy; Peace Officer    Police Department
                                                                             Personnel Records; Self Critical
                                                                             Analysis Privilege; Subsequent
                                                                             and Remedial Measures




                                                              1
Case 2:20-cv-03985-AB-JC Document 25-3 Filed 03/01/21 Page 9 of 22 Page ID #:180
Case 2:20-cv-03985-AB-JC Document 25-3 Filed 03/01/21 Page 10 of 22 Page ID #:181
Case 2:20-cv-03985-AB-JC Document 25-3 Filed 03/01/21 Page 11 of 22 Page ID #:182
Case 2:20-cv-03985-AB-JC Document 25-3 Filed 03/01/21 Page 12 of 22 Page ID #:183
Case 2:20-cv-03985-AB-JC Document 25-3 Filed 03/01/21 Page 13 of 22 Page ID #:184
Case 2:20-cv-03985-AB-JC Document 25-3 Filed 03/01/21 Page 14 of 22 Page ID #:185
Case 2:20-cv-03985-AB-JC Document 25-3 Filed 03/01/21 Page 15 of 22 Page ID #:186
Case 2:20-cv-03985-AB-JC Document 25-3 Filed 03/01/21 Page 16 of 22 Page ID #:187
Case 2:20-cv-03985-AB-JC Document 25-3 Filed 03/01/21 Page 17 of 22 Page ID #:188
Case 2:20-cv-03985-AB-JC Document 25-3 Filed 03/01/21 Page 18 of 22 Page ID #:189
Case 2:20-cv-03985-AB-JC Document 25-3 Filed 03/01/21 Page 19 of 22 Page ID #:190
Case 2:20-cv-03985-AB-JC Document 25-3 Filed 03/01/21 Page 20 of 22 Page ID #:191
Case 2:20-cv-03985-AB-JC Document 25-3 Filed 03/01/21 Page 21 of 22 Page ID #:192
Case 2:20-cv-03985-AB-JC Document 25-3 Filed 03/01/21 Page 22 of 22 Page ID #:193



                                    PROOF OF SERVICE
 1
 2         I, NOE TISCARENO, declare as follows:
 3
         I am over the age of 18 years, and not a party to this action. My business address
 4 is 200 North Main Street, City Hall East, 6th Floor, Los Angeles, California 90012,
 5 which is located in the county where the mailing described below took place.
 6        On September 10, 2020, I served the foregoing document(s) described as:
 7 DEFENDANT CITY OF LOS ANGELES’ RESPONSES AND OBJECTIONS
   TO PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION on all
 8 interested parties in this action:
 9
     ATTORNEY FOR PLAINTIFFS:
10   Faisal M. Gill, Esq.
11   Gill Law Firm
     355 South Grand Street, Suite 2450
12   PMB No 1048
13   Los Angeles, CA 90071

14 I served a true copy of the document(s) above by:
15        [X] By United States mail. I enclosed the documents in a sealed envelope or
   package addressed to the person(s) at the address(es) mentioned above and:
16        [X] placed the envelope for collection and mailing, following our ordinary
17 business practices. I am readily familiar with this business’s practice for collecting and
   processing correspondence for mailing. On the same day that correspondence is placed
18 for collection and mailing, it is deposited in the ordinary course of business with the
19 United States Postal Service, in a sealed envelope with postage full prepaid.
20       [X] I hereby certify that I am employed in the office of a member of the Bar of
21 this Court at whose direction the service was made.
22       [X] I hereby certify under the penalty of perjury that the foregoing is true and
23 correct.
24         Executed on September 10, 2020 at Los Angeles, California.
25
26
27                                                 NOE TISCARENO, Declarant
28
